Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aboul-Hosn et al US7,022,100 in view of Siess et al US5,964,694.

Regarding claim 10, Aboul-Hosn discloses a method for providing an intracardiac percutaneous blood pump (10) to a patient[see fig.1;[col.7,lines 10-15]] comprising: inserting into the patient the intracardiac percutaneous blood pump comprising a catheter (18) having an outer diameter and proximal and distal regions[see fig.1]; positioning a cannula (14) at least partially within a heart of a patient, wherein the cannula (14) is coupled to the distal region of the catheter (18) and configured to extend across a heart valve when the cannula(14) is positioned inside the heart of the patient, wherein the cannula(14) has an outer diameter that is about the same as an outer diameter of the pump and wherein the cannula (14) further comprises suction head(see arrow direction in fig.1,6 and 10)[Col.7,lines 10-54]  and wherein the percutaneous blood pump further comprises an impeller (48) capable of  pumping blood into the blood inlet[fig.3]. Aboul-Hosn discloses substantially the invention as claimed but fails to discloses an expansible suction head with a blood inlet; and operating the expansible suction head from an initial state with a first outer diameter that is about the same as the outer diameter of the cannula to an expanded state with a second outer diameter, the second outer diameter being larger than the first outer diameter and the outer diameter of the cannula. However, Siess discloses an expansible suction head (90) with a blood inlet; and operating the expansible suction head from an initial state with a first outer diameter that is about the same as the outer 
Regarding claim 11, wherein the intracardiac percutaneous blood pump is inserted into the patient using a guide wire (22)[fig.1][col.2,lines 64-67 and col.3,lines 1-2].
Regarding claim 12, wherein the guide wire is inserted into the patient first and the intracardiac percutaneous blood pump is inserted by slipping the percutaneous blood pump over the guide wire (22)[col.7,lines 24-45;col.8,lines 44-60;col.10,lines 45-67;col.12,lines 40-50].

13, removing the guide wire (22) after the cannula(14) is at least partially positioned within the heart of the patient [col.7,lines 24-45;col.8,lines 44-60;col.10,lines 45-67;col.12,lines 40-50].
Regarding claim 14, wherein the catheter (18) and cannula (14) share a common longitudinal axis [see fig.1][col.7,lines 15-54].

Allowable Subject Matter
Claims 15-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a)    Siess et al US 5,911,685, Siess discloses an intravascular microaxial pump has an integrated configuration that enables both the drive unit as well as the pumping segment to be advanced through a patient's vasculature. The device includes elements that enhance pumping efficiency and performance while minimizing shear and cavitation. Cost reduction is achieved in the reusability of certain components while a manufacturing method reduces the labor involved in the pump's assembly [Abstract]

(b)   Bedingham et al US6,245,007, Bedingham discloses a blood pump comprising a pump mechanism having an outer sleeve, an inner sleeve, and an impeller. The pump mechanism is movable between a closed and preferably retracted position wherein one or both of an inlet port and an outlet port are sealed by the inner and/or outer sleeve for inserting the pump mechanism into the heart, and an open and preferably extended position wherein the inlet and outlet ports are open to allow the impeller to pump 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ROLAND DINGA/Examiner, Art Unit 3792